—Judgment unanimously affirmed. Memorandum: Defendant was sentenced in accordance with the terms of the plea bargain, and we reject his contention that the bargained-for sentence is unduly harsh or severe. The further contention of defendant in his pro se supplemental brief that he was deprived of effective assistance of counsel based on counsel’s failure to interview witnesses concerns matters outside the record and is therefore properly addressed in a CPL 440.10 motion (see, People v Snitzel, 270 AD2d 836, lv denied 95 NY2d 804; People v Chiera, 255 AD2d 685, 686). (Appeal from Judgment of Monroe County Court, Egan, J. — Robbery, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.